Mr. Chief Justice Waite
delivered the opinion of the court.
The matters in dispute on this appeal are those presented by the exceptions to the master’s report. These are: '
First exception..............$1500.00
Second exception. — First item......$ 13.25
Second item..... 125.46
Third item..... 17.50
Fourth item..... 117.55
- 273.76
Total as of February 25, 1873 $1773.76
The addition of interest to this amount from the date at which the master made up the account until the decree below will not make the value of the amount in dispute equal to that necessary to give us jurisdiction. Appeal dismissed.